James Robinson sued Texas State Life Insurance Company, in the County Court at Law No. 2, Tarrant County, Texas, to recover on a life insurance contract and for the statutory penalty and reasonable attorney's fees.
The defendant was duly served with process and entered its appearance by filing an answer to plaintiff's claims. The case was called for trial and the defendant did not appear to contest plaintiff's action. A trial was had to a jury and upon the verdict rendered, judgment was entered in favor of plaintiff, on October 24, 1938, for $419.98 and costs of suit, and for interest on the judgment from its date at the rate of six per cent per annum.
On December 9, 1938, the defendant filed its petition for writ of error to this court, accompanied by a supersedeas writ of error bond, signed by the defendant as principal, and by Lawyers Lloyds of Texas, as surety. Citation was issued on the application and served on plaintiff Robinson on February 10, 1939.
A motion to affirm on certificate has been filed in this court by James Robinson. The motion is accompanied by a certificate of the County Clerk of Tarrant County, containing the data from which we have made the foregoing statement. A copy of plaintiff in error's bond is contained in the clerk's certificate.
No transcript has been filed or tendered for filing in this court, nor has plaintiff in error shown or attempted to show good cause why a transcript was not filed or tendered within the time provided by Article1839, Vernon's Texas Civil Statutes.
Under the facts stated, it becomes our duty to sustain the motion and affirm the judgment of the trial court, both as against the plaintiff in error and its surety, Lawyers Lloyds of Texas. It is accordingly so ordered. *Page 840